Exhibit 10.1

EMPLOYMENT CONTRACT

between

Carnival plc

Carnival House

100 Harbour Parade, Southampton, Hampshire, SO15 1ST

United Kingdom

(hereinafter referred to as “Company”)

and

Mr. Michael Olaf Thamm

Schöne Aussicht 13

22085 Hamburg

Germany

(hereinafter referred to as “Mr. Thamm” and together with the Company, the
“Parties”)

Preamble

 

(a) Mr. Thamm has been working for the Carnival/Costa Group (the “Group”) since
March 12, 1984;

 

(b) since July 1, 2012 Mr. Thamm has been employed by Costa Crociere S.p.A.
according to an employment contract regulated by Italian law which will be
terminated within 30 days of the execution of this Employment Contract;

 

(c) Mr. Thamm is to carry out additional significant responsibilities at Group
level worldwide, including as (i) CEO of Carnival Asia; (ii) officer in charge
of managing synergies such as Carnival Maritime and CEAT between Costa Group and
Carnival UK; (iii) officer in charge of leading New Build strategies for the
creation of common cutting edge technology ship platform; and (iv) officer in
charge of leading any other matters delegated by the President and CEO of
Carnival Corporation & plc;

 

(d) Mr. Thamm will continue to hold his current role as Group CEO of Costa Group
in charge of the supervision and strategic guidelines related to the AIDA and
Costa brands;

 

(e) Mr. Thamm will also continue to actively participate in the Carnival
Corporation & plc Leadership Team;

in view of the above extended roles at Group level the Company, in its capacity
as Group parent, intends to enter into an Employment Contract with Mr. Thamm,
who has accepted.

§ 1

Roles and Duties

 

1. The employment relationship between Mr. Thamm and the Company commences on
April 1, 2017 and continues for an indefinite period. Mr. Thamm shall be hired
with functions and responsibilities extending to several Group companies, brands
and business areas, including:

 

  i. serving as Group CEO of Carnival Asia;

 

  ii. serving as Group CEO of Costa Crociere S.p.A., including with
responsibility for the supervision and strategic guidelines related to the AIDA
and Costa brands (including in Asia), in compliance with the applicable
statutory and By-laws provisions;



--------------------------------------------------------------------------------

  iii. managing synergies, such as Carnival Maritime and CEAT, between Costa
Group and Carnival UK;

 

  iv. leading New Build strategies for the creation of common cutting edge
technology ship platform;

 

  v. leading any other matters delegated by the President and CEO of Carnival
Corporation & plc;

 

  vi. participating actively to the Carnival Corporation & plc Leadership Team.

 

2. Mr. Thamm shall report to the President and CEO of Carnival Corporation &
plc.

 

3. Mr. Thamm shall not have a fixed place of work and will perform his duties in
the offices/countries that, from time to time, will best allow him to accomplish
his tasks in the interest of the Group.

 

4. Mr. Thamm hereby undertakes to provide his best efforts, capacity and time in
performing his duties, and to serve faithfully and honestly the Company, by
using his skills and energies for the benefit of the latter.

 

5. Mr. Thamm shall at all times observe and act in accordance with all Company
rules, policies, standards, procedures and directives, as amended from time to
time. Mr. Thamm confirms that he has received a copy of, and agrees to comply
with, the Carnival Corporation & plc Code of Business Conduct and Ethics and
related policies.

§ 2

Compensation

Fixed Salary

 

1. Mr. Thamm shall receive for Fiscal Year 2017, an annual fixed salary of Euro
860,250 gross (“Fixed Salary”) approved by Carnival Corporation & plc
Compensation Committee. It is in the sole discretion of Carnival Corporation &
plc Compensation Committee to define the compensation amount for any subsequent
years.

 

2. The payment of this salary is full compensation for all overtime, additional
work, work on Sundays and Public Holidays.

Variable Salary

 

3. Mr. Thamm shall participate in the Carnival Corporation & plc Management
Incentive Plan, at an annual Target Bonus equal to Euro 1,116,000 gross. The
Carnival Corporation & plc Compensation Committee may amend the Management
Incentive Plan and the target bonus at its sole discretion.

Equity Plans

 

4. Subject to the Carnival Corporation & plc Compensation Committees approval,
with reference to FY 2017 Mr. Thamm shall be eligible:

 

4.1 for the equivalent of Euro 1,116,000 Performance-Based Restricted Share
Units of Carnival plc at target;

 

- 2 -



--------------------------------------------------------------------------------

4.2 for the equivalent of Euro 465,000 MIP-Tied Equity Restricted Share Units of
Carnival plc at target; and

 

4.3 for the equivalent of USD 600,000 of Shareholder Equity Alignment Restricted
Share Units of Carnival Corporation in shares at target

as defined and under the terms and conditions of the Carnival Corporation & plc
plans and corresponding equity grant agreements. The Carnival Corporation & plc
Compensation Committee may amend the equity plans and grant agreements at its
sole discretion.

 

5. Grants of equity made to Mr. Thamm prior to the date of this Employment
Contract, including TBS RSU, PBS RSU, MTE RSU, SEA RSU and special PBS RSU
grants will continue being regulated by the relevant terms and conditions of the
Carnival plc 2005 Employee Share Plan, Carnival plc 2014 Employee Share Plan, or
Carnival Corporation 2011 Stock Plan, as applicable, and the corresponding
equity grant agreements.

 

6. It is understood and agreed that the above compensation as set in article 2
is intended also to remunerate any director or other corporate roles and/or
offices carried out by Mr Thamm within the Group. Therefore, given the above,
Mr. Thamm acknowledges and accepts that every compensation granted to him by
Law, or for any other reasons, for being director or covering other corporate
roles and/or duties, including in particular from Costa Crociere S.p.A. in
connection with his role under point 1. (ii) above, will be paid directly and
pertain to Carnival plc.

§ 3

Other Benefits

 

1. The Company shall bear the costs of insurance policies covering the risk of
death and permanent disability. The Company shall also bear the costs of a
health insurance covering also Mr. Thamm’s partner and children. The Company
shall also maintain appropriate directors’ and officers’ liability insurance for
Mr. Thamm’s benefit. Such policies shall be commensurate with the senior
executive position Mr. Thamm holds at the Company.

 

2. The Company shall pay up to Euro 150,000 annual housing allowance for the
accommodation in Genoa, since Mr. Thamm attends the Board, strategic and other
meetings of Costa Crociere S.p.A.

 

3. The Company shall also make available to Mr. Thamm a jet private charter for
business use within Europe and a car with driver in Italy.

§ 4

Reimbursement of business-related Expenses

Upon presentation of appropriate receipts Mr. Thamm shall be entitled to be
reimbursed for any necessary travelling, hotel and other costs and outlays
incurred by him in connection with the discharge of his duties to the extent
that such costs and outlays comply with the applicable provisions of law and
with the Company’s guidelines for travel expenses.

§ 5

Duration; Termination; Holidays

 

1. Mr. Thamm’s employment relationship under this Employment Contract shall be
deemed for an indefinite period of time, commencing on April 1, 2017. However,
for all contractual purposes, Mr. Thamm will be considered on continuous service
and granted a conventional seniority effective from March 12, 1984.

 

- 3 -



--------------------------------------------------------------------------------

2. This Employment Contract may be terminated by the Company in writing at any
time with a 12 months’ notice period to the end of a month, during which he will
continue to receive his salary. Also, at any time during any period of notice
the Company shall be entitled to place Mr. Thamm on garden leave, in which case
the Company shall not be under any obligation to provide work for or assign any
duties to Mr. Thamm for the whole or any part of the relevant notice period.

 

3. This Employment Contract may be terminated by Mr. Thamm in writing by giving
a 12 months’ notice period to the end of a month.

 

4. The Company shall be entitled, by notifying Mr. Thamm in writing, to
terminate this Employment Contract and Mr. Thamm’s employment forthwith without
any payment by way of compensation, damages, payment in lieu of notice or
otherwise if Mr. Thamm shall:

 

4.1 commit any act of serious misconduct; or

 

4.2 commit any material or persistent breach of any of the terms or conditions
of this Employment Contract including any willful neglect or refusal to carry
out any of his duties or to comply with any lawful instruction given to him by
the Board of Directors of the Company, provided that if any such breach of the
terms and conditions of this Employment Contract or any such neglect or refusal
is, in the reasonable opinion of Board of Directors of the Company, capable of
remedy then this clause 4.2 shall have effect only if written notice of that
breach is served by the Company on Mr. Thamm specifying that it is served under
this clause 4.2 and Mr. Thamm’s shall have failed to remedy such a breach to the
Board of Directors of the Company’s satisfaction within 14 days of the service
of such notice; or

 

4.3 have a bankruptcy order made against him or compound with or enter into any
voluntary arrangements with his creditors, or similar arrangement in any other
jurisdiction in which Mr. Thamm carries out services for the Group or resides;
or

 

4.4 be charged with or convicted of any criminal offence (other than a minor
road traffic offence for which a penalty of imprisonment cannot be imposed); or

 

4.5 commit any act which constitutes a bribery offence by Mr. Thamm or the
Company under German law or equivalent in any other applicable jurisdiction in
which Mr. Thamm carries out his duties, whether done for the Company or Group’s
benefit or not; or

 

4.6 be disqualified from holding office in the Company or any other company
under German law, or any other equivalent legislation in any other jurisdiction
in which Mr. Thamm carries out his duties or holds an office position, or be
disqualified or disbarred from membership of, or be subject to any serious
disciplinary sanction by any professional or other body, which undermines the
confidence of the Board of Directors of the Company in Mr. Thamm’s continued
employment with the Company; or

 

4.7 act in any way which may in the reasonable opinion of the Board of Directors
of the Company bring the Company or the Group into disrepute or discredit, or
prejudice the interests of the Company or the Group Company; or

 

4.8 fail to comply in any material respect with any policy of the Company or the
Group which has been communicated to him including without limitation any policy
in respect of dealing in shares, inside information, anti-bribery and
corruption, equal opportunities and harassment, data protection and use of email
and the internet; or

 

- 4 -



--------------------------------------------------------------------------------

4.9 enter into any transaction or behave in any other way which constitutes
market abuse for the purposes of EU Market Abuse Regulation (596/2014/EU).

 

5. It is understood that upon termination of this Employment Contract for
whatever reason Mr. Thamm will have to resign, upon request of the Company, from
any directorship or officer positions with the Group at that time in place.

 

6. Mr. Thamm shall be entitled to 30 working days’ paid holiday in each year.

§ 6

Duties of Loyalty and Confidentiality

 

1. Mr. Thamm shall provide the Company with his professional expertise and his
best efforts in discharging his duties. Without the prior written consent of the
Company, during the employment relationship Mr. Thamm cannot (i) engage into any
other activity whether as independent contractor or employee, (ii) hold a
participation in other companies, except for holding of up to 3% of the issued
capital of any class of securities of listed companies, (iii) accept any
directorship outside the Carnival Group, or engage into similar offices. The
Company shall provide its consent unless there are contrary legitimate
interests.

 

2. Mr. Thamm hereby undertakes, during the terms of his employment and
thereafter, not to use, disclose or disseminate, either directly or indirectly,
to any other person, organization or entity or otherwise employ in any manner
whatsoever any privileged information in any way acquired in the performance of
his duties. In particular, Mr. Thamm shall not disclose any technical or
financial information, design, process, procedure, formula or improvement that
is valuable and not generally known to the Company’s, or any of its affiliates’
and/or its subsidiaries’, competitors. Such information shall include, without
limitation, all information and documentation, whether or not subject to
copyright, pertaining to product development, methods of operation, cost and
pricing structures, marketing information, corporate strategy, product source
and customer information, and other private, confidential business matters
relating to the Company or any of its affiliates and/or subsidiaries.
Information that is publicly known may be disclosed.

 

3. All of the Company’s, its affiliates’ and/or its subsidiaries’ documents,
even those signed by Mr. Thamm, are and shall remain property of the Company,
and shall be safely preserved and made available to the Board of Directors of
the Company at any time, in particular in case of termination of the
relationship. In any event, Mr. Thamm shall not be entitled to retain or to make
a copy of the aforesaid documentation which shall be, at any time, at Company’s
disposal.

§ 7

Non-Competition Obligation

 

1.

While working with the Company and after termination of the relationship with
the Company for any reasons whatsoever Mr. Thamm undertakes (a) not to operate -
either directly or indirectly – as principal, agent, owner, director, employee,
partner or advisor in favor of companies in competition with the Company, or any
of its affiliates’ and/or its subsidiaries’, which deal with ownership,
management and commercial operation of cruise vessels, including but not limited
to MSC Cruises, Royal Caribbean and Norwegian Cruise Line, and not to acquire a
shareholding in the aforesaid companies, except for participations in listed
companies not exceeding 2% of the capital (b) not to endeavor to entice away
from the Company or any of its affiliates or

 

- 5 -



--------------------------------------------------------------------------------

  subsidiaries, any person, firm, company or organization (i) who or which in
the preceding 12 months has been a supplier of goods or services to the Company
or any of its affiliates or subsidiaries and (ii) with whom or which Mr. Thamm
had, during the term of the employment, direct dealings or personal contact, so
as to harm the goodwill or, or so as to compete with, the Company or any of its
affiliates or subsidiaries; (c) not to induce any employee of the Company or any
of its affiliates or subsidiaries to resign in order to enter into an
employment, service or independent contractor relationship in favor of third
parties engaged in the ownership, management and commercial operation of cruise
vessels.

The above obligations shall be effective for a period of 12 months after the end
of Mr. Thamm’s employment relationship with the Company, independently of the
reason for the end of the employment.

 

2. The above non-competition and non-solicitation obligations apply to the
territory of: The United Kingdom, the Italian Republic, the French Republic, the
Federal Republic of Germany, the Republic of Austria, the Swiss Confederation,
the Kingdom of Spain, the United States of America, the Federative Republic of
Brazil, the Argentine Republic, Dubai and the United Arab Emirates, the Republic
of China (Hong Kong and Taiwan included), the Kingdom of Japan, the Republic of
Singapore, the Republic of Philippines and the Republic of South Korea. The
Parties acknowledge that the above mentioned territorial extension is justified
by (i) the multinational character of the Company and (ii) the international
scope of Mr. Thamm’s role. It ensues that during the term of validity of this
covenant Mr. Thamm shall abstain from performing, directly or indirectly,
working or cooperation activities to the benefit of third parties in the
geographical areas mentioned above.

 

3. In order to enable the Company to properly verify Mr. Thamm’s compliance with
the above non-competition and non-solicitation obligations, Mr. Thamm shall
inform the Company in writing of the working activities he will perform during
the term of validity of this covenant, before the commencement of any such
activity. Mr. Thamm also hereby undertakes to inform in advance any new partner,
employer and/or principal of the existence of this non-competition and
non-solicitation covenant.

 

4. As specific consideration for this non-competition and non-solicitation
covenant following the end of the employment relationship, during the term of
the post-contractual non-competition and non-solicitation Mr. Thamm shall be
paid an amount equal to 50% of the total remuneration most recently received by
him pursuant to this Employment Contract.

 

5. The compensation under paragraph 7.4 above shall be payable to Mr. Thamm
after the end of his employment relationship in 12 prorated payments at the end
of each month.

 

6. The provisions of sections 74 et seq. German Commercial Code shall apply.

 

7. Any single event of breach of the non-competition and non-solicitation
covenant shall require the payment of liquidated damages to the Company
amounting to one gross monthly Fixed Salary. If the breach is of a permanent
nature, the liquidated damages stipulated above shall become due for every month
in which there is a breach. A breach is of a permanent nature if Mr. Thamm holds
a financial interest in a competitor of the Company or enters into a permanent
contractual relationship (including but not limited to employment relationships,
service relationships, contractor relationships, consultancy relationships) with
a competitor of the Company or any Company group member. Any more extensive
claims and rights to damages of the Company shall remain unaffected by the above
provisions.

 

- 6 -



--------------------------------------------------------------------------------

8. The above shall not prejudice the Company’s right to continue to enforce the
above non-competition and non-solicitation obligations and, in such case,
Mr. Thamm’s right to continue to be paid any applicable pro-rata amount of the
consideration under paragraph 7.4 above. In the event of breach of the covenant
under this paragraph 7, and should the Company not intend to continue to enforce
the obligations, in addition to the payment of the liquidated damages above,
Mr. Thamm shall also return to the Company the consideration, if any, received
from the Company pursuant to paragraphs 7.4 and 7.5 above.

§ 8

Miscellaneous

 

1. Unless otherwise provided herein, any and all employment contracts and
arrangements, whether written or oral, existing between Mr. Thamm and the
Company and/or any other Group company (including, in particular, Costa Crociere
S.p.A.), except for the separation agreement entered into with Costa Crociere
S.p.A. which will be completed within 30 days of the execution of this
Employment Contract, shall be replaced/superseded in their entirety by this
Employment Contract.

 

2. Unless otherwise provided herein, this Employment Contract sets forth the
entire agreement reached between the Parties regarding the subject-matter
hereof. Changes of and/or amendments to this Employment Contract, which were not
agreed upon individually among the parties, must be confirmed to in textual form
in order to become effective. This applies also to the waiver of the written
form requirement.

 

3. This Employment Contract shall be governed by German law. Hamburg will be the
Court of Jurisdiction for any disputes arising in connection with this
Employment Contract.

 

4. Tax, social security and pension entitlement will be regulated according to
the applicable law.

 

5. The German version of this Employment Contract shall be the authoritative
version.

Read, understood and executed.

Date, 24 April 2017

Company

/s/ Jerry Montgomery

Mr. Thamm

/s/ Michael Thamm

 

- 7 -